Douglas, J.
Although the state presents arguments relating solely to the denial of appellee’s motion to vacate his plea of guilty, this ruling was not appealed and is therefore not properly before this court. For the following reasons, we hold that the court of appeals should have dismissed the appeal from the judgment of conviction on the basis that it was moot. Accordingly, we reverse the judgment of that court and reinstate the judgment of the trial court.
This court has held that “[w]here a defendant, convicted of a criminal offense, has voluntarily paid the fine or completed the sentence for that offense, an appeal is moot when no evidence is offered from which an inference can be drawn that the defendant will suffer some collateral disability or loss of civil rights from such judgment or conviction.” State v. Wilson (1975), 41 Ohio St. 2d 236, 70 O.O.2d 431, 325 N.E. 2d 236, syllabus. The burden of presenting evidence that he has such a “substantial stake in the judgment of conviction” is upon the defendant. Id. at 237, 70 O.O.2d at 432, 325 N.E. 2d at 237. Thus, this appeal is moot unless appellee has at some point in this proceeding offered evidence from which an inference can be drawn that appellee will suffer some collateral legal disability or loss of civil rights.
A thorough review of the record reveals that appellee has offered no such evidence. Nowhere can there be found any reference to a claim of collateral disability or loss of civil rights resulting from his conviction.
Appellee’s brief below is directed solely to matters such as the trial court’s failure to comply with Crim. R. 11(E), its allegedly erroneous acceptance of appellee’s waiver of counsel, and the failure of police to advise him of his Miranda rights. The only discussion therein that could even arguably be characterized as a claim of collateral disability is appellee’s statement that the existence of this conviction will enhance his penalty in the event he is again convicted of the same offense. However, this cannot fairly be described as a collateral disability within the meaning of Wilson, *5swpra, since no such disability will exist if appellee remains within the confines of the law.
In his brief to this court, appellee again makes no mention of any claimed disability or loss of civil rights stemming from this conviction. Thus, the appeal is moot under Wilson, supra. See, also, Oakwood v. Sexton (1983), 10 Ohio App. 3d 160, 10 OBR 213, 461 N.E. 2d 22.
Based on the foregoing, we hold that where the appellate court hears and decides an appeal that is moot, the judgment of the appellate court will be reversed and the trial court’s judgment reinstated, as if the appeal had been dismissed. In the instant cause, the court of appeals should have dismissed appellee’s appeal from the trial court’s judgment of conviction since that appeal was moot. Therefore, the judgment of the court of appeals reversing the trial court’s decision and remanding for further proceedings is hereby reversed, and the judgment of the trial court is reinstated.

Judgment reversed.

Sweeney, Locher and Holmes, JJ., concur.
Moyer, C.J., Wright and H. Brown, JJ., dissent.